Citation Nr: 0636831	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  05-35 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to an initial, compensable rating for 
bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel





INTRODUCTION

The veteran had active military service from April 1945 to 
October 1946.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) in Philadelphia, Pennsylvania.

In November 2006, a Deputy Vice Chairman of the Board granted 
the veteran's September 2006 motion to advance his case on 
the Board's docket, pursuant to 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claims on appeal has been 
accomplished.

2.  A July 2004 private audiological examination appears to 
show pure tone thresholds in three frequencies (1000, 2000, 
and 4000 Hertz) that averaged 41 decibels in the veteran's 
service-connected right ear, with speech recognition of 72 
percent.  Pure tone thresholds in two frequencies (1000 and 
2000 Hertz) averaged 72 decibels in his service-connected 
left ear, with speech recognition of 28 percent.

3.  VA audiological examination in March 2005 showed pure 
tone thresholds in four frequencies from 1000 to 4000 Hertz 
that averaged 69 decibels in the veteran's service-connected 
left ear, with speech recognition of 64 percent, 
corresponding to Level VII hearing.  Pure tone thresholds 
averaged 44 decibels in his service-connected right ear, with 
speech recognition of 100 percent, corresponding to Level I 
hearing.

4.  The objective and probative evidence of record reflects 
the veteran's complaints of constant tinnitus.

5.  There is no competent evidence of record demonstrating 
that the service-connected tinnitus markedly interferes with 
employment nor is there any evidence of record showing that 
the veteran has been frequently hospitalized due to tinnitus


CONCLUSIONS OF LAW

1.  The criteria for an initial, compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103-5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 4.85-4.87, Diagnostic Code (DC) 6100 (2006).

2.  The criteria for an initial rating in excess of 10 
percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 
5103-5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.85-4.87, DC 6260 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her 
or his possession that pertains to the claim, in accordance 
with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d. 1328 (Fed. Cir. 2006).

In the Mayfield case, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as "the Court") 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court's taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield, the Board finds that the requirements of the VCAA 
have been satisfied in these matters, as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) that held that, 
in claims for increase, the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) requires 
notice as to disability rating and effective date.  In a July 
2006 letter, VA provided the veteran with notice consistent 
with the Court's holding in Dingess.  In any event, because 
the claims for higher Further, as the veteran's increased 
rating claims are being denied, no disability rating or 
effective date will be assigned and, as set forth below, 
there can be no possibility of prejudice to the veteran under 
the requirements of Dingess/Hartman.  

Further, as explained below, no additional notice or 
development is indicated in the veteran's claims. 

In October 2004 and January 2005, prior to the April 2005 
rating decision, the RO provided the appellant with 
correspondence essentially outlining the duty-to-assist 
requirements of the VCAA.  Further, in the April 2005 rating 
action that granted service connection appellant was 
instructed what the bases for the assigned ratings were, and 
why a higher rating was not for assignment.  Thus he was put 
on notice of the information needed for a higher rating.  

The Board is aware of the Federal Circuit Court's holding in 
Mayfield, supra concerning using post decisional documents.  
The use of the April 2005 rating decision as an instrument of 
notice in this case is cured by the subsequent de novo review 
by the October 2005 statement of the case.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Indeed, in a March 2006 
signed statement, the veteran said that he had no additional 
information to submit.  Thus, for these reasons, any failure 
in the timing or language of VCAA notice by the RO 
constituted harmless error.  Thus, the Board may proceed 
without prejudice to the appellant.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.  Factual Background

In an April 2005 rating decision, the RO granted the 
veteran's claims for service connection for bilateral hearing 
loss and tinnitus, and assigned noncompensable and 10 percent 
disability evaluations, respectively.  The RO reached its 
determination based upon a review of the veteran's service 
records that verified his exposure to acoustic trauma during 
duty as an airplane and engine mechanic.

The RO also considered private medical statements dated in 
October and November 1999.  In the October 1999 statement, 
D.G.A., M.D., an otolaryngologist, said the veteran had 
bilateral high frequency sensorineural hearing losses, worse 
on the left than the right, and recommended left ear 
amplification.  In the November 1999 statement, A.A.S., M.D., 
an otologic surgeon, said he reviewed the veteran's records 
and was delighted to see the excellent hearing level the 
veteran regained as a result of the 1973 left ear 
stapedectomy surgery and the 1960 right ear surgery he 
performed.  It was noted that some deterioration of the 
hearing nerves may have occurred as the veteran aged.

According to a July 2003 statement, Dr. D.G.A. examined the 
veteran regarding recent left sided epistaxis.  

Results of a July 2004 private audiogram, in pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

20
25

80
LEFT

50
95

"nn"

The speech recognition ability scores appeared to be 72 
percent in the right ear and 28 percent in the left ear. 

The veteran underwent VA audiologic examination in March 
2005.  According to the examination report, he reported 
bilateral hearing loss, with the left ear worse than the 
right ear that made him unable to hear in groups or in the 
presence of background noise, or at the movies.  He gave a 
history of exposure to acoustic trauma in service when the 
hearing loss started and said it worsened over the years.  
The veteran said he reported having tinnitus and hearing loss 
at discharge and was told there was nothing to be done.  In 
1960, a stapedectomy was performed in his right ear and, in 
1973; it was performed in his left ear.  Both procedures were 
reported as successful.  He had bilateral tinnitus, but worse 
in the left ear that also began in service.  Years ago, he 
tried a left ear hearing aid, but he was not successful.  
Audiogram findings, in pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

20
15
55
85
LEFT

30
65
85
95

There was an average decibel loss of 44 in the right ear and 
of 69 in the left ear.  The speech recognition ability scores 
were 100 percent in the right ear and 64 percent in the left 
ear.  Diagnoses included moderate to severe high frequency 
hearing loss in the right ear and a predominantly moderately 
severe to profound mixed hearing loss in the left ear.  It 
was noted that the veteran recently saw a private ear, nose, 
and throat (ENT) physician who said the veteran would benefit 
from one hearing aid.

In an April 2005 signed statement, a VA physician opined that 
it was at least as likely as not that noise exposure in 
service resulted in the veteran's hearing loss.

III.  Legal Analysis

Disability ratings are based on the average impairment of 
earning capacity resulting from each disability.  The 
percentage ratings for each diagnostic code, as set forth in 
the VA's Schedule for Rating Disabilities, codified in 38 
C.F.R. Part 4 (2006), represent the average impairment of 
earning capacity resulting from disability.

The Board notes that the April 2005 rating decision granted 
service connection and the currently assigned noncompensable 
evaluation for bilateral hearing loss and 10 percent 
disability evaluation for tinnitus.  In May 2005, the RO 
received the veteran's notice of disagreement with the 
disability evaluations awarded to his service-connected 
bilateral hearing loss and tinnitus.  The Court has addressed 
the distinction between a veteran's dissatisfaction with the 
initial rating assigned following a grant of entitlement to 
compensation, and a later claim for an increased rating.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Court 
noted that the rule from Francisco v. Brown, 7 Vet. App. 55, 
58 (1994) as to the primary importance of the present level 
of disability, is not necessarily applicable to the 
assignment of an initial rating following an original award 
of service connection for that disability.  Rather, the Court 
held that, at the time of an initial rating, separate ratings 
could be assigned for separate periods of time based upon the 
facts found - a practice known as assigning "staged" rating.

A.	Compensable Evaluation for Bilateral Hearing Loss

The veteran's written statements regarding the effect that 
his service-connected bilateral hearing loss has had on his 
life have been duly noted by the Board.  In evaluating 
service-connected hearing impairment, however, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Acevedo-Escobar v. 
West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).

Effective June 10, 1999, certain regulatory changes were made 
to the criteria for evaluating audiological disabilities.  
See 64 Fed. Reg. 25,202-210 (1999) (now codified at 38 C.F.R. 
§§ 4.85- 4.87 (2006)).  The veteran's current claim for 
service connection for his bilateral hearing loss was 
received at the RO in July 2004, so the new regulations are 
for application.

The Board further observes that summary information 
accompanying the regulatory changes to the rating criteria 
for evaluating audiologic disabilities specifically indicates 
that, except for certain "unusual patterns of hearing 
impairment", the regulatory changes do not constitute 
liberalizing provisions.  38 C.F.R. § 4.86.  The "unusual 
patterns of hearing impairment" include cases where the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or 
where the pure tone thresholds are 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz.  The 
evidence of record indicates that the veteran's bilateral 
hearing loss pattern does not fit the requirements of an 
unusual pattern of hearing impairment.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent disabling, based upon organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry testing in the frequencies 1000, 2000, 3000, and 
4000 Hertz per second.  The Rating Schedule establishes 
eleven different auditory acuity levels, designated from 
Level I for essentially normal auditory acuity to Level XI 
for profound deafness.  38 C.F.R. §§ 4.85, 4.87, DC 6100.

Private records dated in July 2004 include audiogram results 
that reflect an average pure tone threshold in the veteran's 
right ear of 41 decibels (for three frequencies 1000, 2000, 
and 4000 Hertz) with speech recognition of 72 percent.  In 
the veteran's left ear, there was an average pure tone 
threshold of 72 decibels (for two frequencies 1000 and 2000 
Hertz; no findings were reported for 4000 Hertz) with speech 
recognition of 28 percent.  These findings are not 
inconsistent with the VA audiogram findings and, thus, 
essentially correspond to the noncompensable disability 
evaluation that is currently assigned.

The results of the March 2005 VA examination indicate that 
there was an average pure tone threshold in the veteran's 
right ear of 44 decibels with speech recognition of 100 
percent, and an average of 69 decibels with speech 
recognition of 64 percent in the left ear.  Evaluating these 
test scores based upon Table VI, found at 38 C.F.R. § 4.85, 
reflects that the veteran's right ear hearing acuity was at 
Level I and his left ear hearing acuity was at Level VII, 
thus corresponding to the non-compensable disability 
evaluation that is currently assigned.

The Board has carefully considered the veteran's contentions 
in this matter.  The Rating Schedule, however, provides the 
criteria for rating hearing loss.  Applying the veteran's 
recent audiometric results to Table VI and VII of 38 C.F.R. § 
4.85 results in a non-compensable rating for the service-
connected bilateral hearing loss.  We appreciate the 
veteran's concern that he is unable to hear high pitched 
sounds, such softly spoken conversation, including when there 
is background noise, but no specific compensation is provided 
based upon such inability.  Our sympathy is with the veteran, 
and we trust that he will consider using the recommended 
hearing aid to ameliorate his hearing difficulty.

Further, the Board has carefully reviewed the entire record 
in this case, and does not find the evidence to be so evenly 
balanced that there is reasonable doubt as to any material 
issue regarding the matter of an increased (compensable) 
initial rating for the service-connected bilateral hearing 
loss.  The preponderance of the objective medical evidence is 
clearly against the claim.  38 U.S.C.A. § 5107(b).

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2006).  In this respect, there was been no 
evidence submitted to show that the bilateral hearing loss 
disability, alone, has caused marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Therefore, the Board finds that the 
criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 
88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected 
bilateral hearing loss, as the Court indicated can be done in 
this type of case.  Based upon the record, we find that at no 
time since the veteran filed his original claim for service 
connection has the disability on appeal been more disabling 
than as currently rated under the present decision of the 
Board.

B.	Rating In Excess of 10 Percent for Tinnitus

Under the revised criteria, effective June 10, 1999, a 
maximum 10 percent rating is warranted for recurrent 
tinnitus, regardless of its cause.  38 C.F.R. § 4.87, DC 6260 
(2006).

Here, the Board notes that on May 14, 2003, VA published a 
final rule adding a note to Diagnostic Code 6260, clarifying 
that a single rating for recurrent tinnitus was appropriate 
"whether the sound is perceived in one ear, both ears, or in 
the head."  See 68 Fed. Reg. 25,822, 25,823 (2003); 38 C.F.R. 
§ 4.87, DC 6260, note (2).  As was stated in the notice of 
proposed rulemaking, the amendment "involve[d] no substantive 
change and is consistent with current [VA] practice." 67 Fed. 
Reg. at 59,033.  In other words, the intended effect of the 
change was "to codify current standard VA practice by stating 
that recurrent tinnitus will be assigned only a single 10-
percent evaluation whether it is perceived in one ear, both 
ears, or somewhere in the head."  Id.

Additionally, in a June 2003 opinion, the VA General Counsel 
held that DC 6260, as in effect prior to June 10, 1999, and 
as amended as of that date, authorizes a single 10 percent 
disability rating for tinnitus, regardless of whether 
tinnitus is perceived as unilateral or bilateral.  See 
VAOPGCPREC 2-2003 (May 22, 2003).  See also Smith v. 
Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006).

Turning to the merits of the veteran's claim, the Board notes 
that under the current criteria, effective June 10, 1999, a 
maximum 10 percent rating is warranted for recurrent 
tinnitus, regardless of its cause.  38 C.F.R. § 4.87, DC 6260 
(2006).  The veteran's service-connected tinnitus is assigned 
a 10 percent rating, the maximum schedular rating assignable 
for tinnitus under current regulations, effective June 10, 
1999.  Again, no higher rating for tinnitus is available 
under the Rating Schedule.

Nonetheless, the Board notes that the veteran contends that 
he is entitled to an increased rating for his tinnitus.  
Thus, the Board has also considered whether an extraschedular 
rating is warranted.  The Court has held that the question of 
extraschedular rating is a component of a veteran's claim for 
an increased rating. Bagwell v. Brown, 9 Vet. App. at 157.  
In this case, the Board has reviewed the record and notes 
that there is no competent evidence of record demonstrating 
that the service-connected tinnitus markedly interferes with 
employment.  In addition, there is no evidence of record 
showing that the veteran has been frequently hospitalized due 
to tinnitus.  Consequently, no further action on this matter 
is warranted.

In sum, the Board concludes that the evidence preponderates 
against a finding that a rating in excess of 10 percent is 
warranted for the veteran's service-connected tinnitus.  No 
higher rating is warranted, nor is the evidence so evenly 
balanced as to allow for the application of reasonable-doubt 
doctrine in this regard.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.

ORDER

An initial, compensable rating for bilateral hearing loss is 
denied.

An initial rating in excess of 10 percent for tinnitus is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


